                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISIO

AMY CASSIDY,

                          Plaintiff,

v.                                            CIVIL ACTION NO. 2:16-cv-05777

COLOPLAST CORP.,

                          Defendant.


                     MEMORANDUM OPINION AND ORDER

      Pending is a motion to dismiss Coloplast Corp. (“Coloplast”) with prejudice for

plaintiff’s failure to serve a Plaintiff Fact Sheet pursuant to deadlines and

requirements established by the court’s previous pretrial order. (ECF No. 11).

Plaintiff has not responded to the motion. The court finds, pursuant to Rules 16 and

37 of the Federal Rules of Civil Procedure and after weighing the factors identified in

Wilson v. Volkswagen of Am., Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that

Coloplast should be dismissed without prejudice from this case for failure to serve

Plaintiff Fact Sheets in compliance with the court’s previous pretrial order.

      Therefore, the court ORDERS that the motion to dismiss (ECF No. 11) is

GRANTED in part to the extent Coloplast seeks dismissal and DENIED insofar as

Coloplast seeks dismissal with prejudice.     The court ORDERS that Coloplast is

dismissed without prejudice, and this case is closed and stricken from the court’s

docket.
      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                      ENTER:      May 9, 2019




                                        2
